Section 5546-9a, General Code, provides that a vendor or consumer may appeal to the *Page 217 
Board of Tax Appeals "in the same time, manner and form as that provided in Section 5611 of the General Code of Ohio."
Section 5611, General Code, requires that "the notice of such appeal shall set forth or shall have attached thereto and incorporated therein by reference, a true copy of the notice sent by the commissioner to the taxpayer of the final determination complained of, and shall also specify the error or errors therein complained of."
In the instant case, as stated in the per curiam opinion inKinsman Square Drug Co. v. Evatt, Tax Commr., ante, 52, at page 54, 60 N.E.2d 668, "the appellant's notice falls far short of a substantial compliance with the plain, increased requirements of the amended statute [present Section 5611, General Code (119 Ohio Laws, 48)]."
The decision of the Board of Tax Appeals dismissing the appeal is affirmed.
Decision affirmed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, MATTHIAS and HART, JJ., concur.
TURNER, J., not participating. *Page 218